Citation Nr: 1109202	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  06-22 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from February 1969 to February 1971, and in the United States Navy from October 1981 to April 1982.  There are additional periods of active duty for training and inactive duty for training in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board, in a July 2009 remand, remanded the claim for further evidentiary development.  Unfortunately, the mandates of the Board's remand were not complied with in their entirety.  As a result, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his service-connected diabetes either caused or aggravated ED beyond the natural course of the disease process.  He also alleges that, should his ED be granted service connection, SMC should be paid on the basis of his having a loss of use of a creative organ.  The Board, in a July 2009 remand order, noted that a November 2008 remand had instructed the RO to develop the claim, and to obtain an opinion as to whether it is at least as likely as not that the Veteran's diabetes caused or aggravated his ED.  The returned examination, dated in February 2009, did not address aggravation, and the Board remanded the claim for a remedial opinion.  

Unfortunately, the most recent orders of the Board were not complied with, and the case must yet again be remanded for a new examination.  Indeed, the Veteran was afforded a VA examination as requested; however, the associated report does not adequately address the issue of aggravation as directed by the Board.  In the examination report narrative, dated in October 2010, the examiner simply states that the "preponderance of medical evidence does not support aggravation beyond natural progression of ED by SC diabetes mellitus type 2."  The examiner does not include a rationale for this statement, and although there is an associated rationale associated with her opinion that there is no causal relationship between diabetes and ED, the Board specifically remanded for a medical opinion addressing a potential secondary aggravating relationship.  The examiner's blanket statement on aggravation, which applies a legal standard (preponderance of evidence) without a sufficient basis or explanation, is wholly inadequate for resolving the issue of aggravation.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the U.S. Court of Appeals for Veterans Claims (Court) articulated that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning exists for the conclusions reached.  It is not sufficient that the claims file was merely reviewed.  Id.  In the current case, the examiner did indeed review the claims file, but her conclusion on the aggravation issue is unsupported by any associated rationale.  Indeed, her statement on a potential aggravating relationship is conclusory. 

Veterans, as a matter of law, are entitled to compliance with all remand instructions posited by the Board or by the U.S. Court of Veterans Appeals for Veterans Claims (Court).  See Stegall v. West, 11 Vet. App. 268 (1998).  As noted above, it appears as though the duty to comply with Board instructions was not followed in the current instance, and thus a remand is again necessary.  Thus, before the Board can make a decision on the current appeal, a new examination addressing a potential aggravating relationship between diabetes and ED must be afforded.   

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  

2.  Schedule the Veteran for an examination with an examiner other than the one who conducted the previous VA examination for the purposes of determining the etiology of the Veteran's ED.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that service-connected diabetes worsened the Veteran's ED beyond the natural progress of the disease process.  A rationale, with medical explanations, should accompany any conclusions reached.  

3.  Following the above development, re-adjudicate the claims.  Should the decision be unfavorable, issue a supplemental statement of the case to the Veteran and his representative and forward the case to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



                 _________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


